Citation Nr: 1427100	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  12-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for the residuals of head trauma.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran served on active duty from December 1979 to December 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


REMAND

Claims for service connection for psychiatric disorders, including posttraumatic stress disorder (PTSD), may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized this issue on appeal.  

The Veteran has asserted that, as a result of stressors incurred during service, he has developed a psychiatric disorder, specifically PTSD.  The Veteran has indicated that he had changes in behavior during service and the circumstances surrounding his discharge were as a result of these.  Complete copies of the Veteran's service personnel records have not been obtained.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

A September 2009 VA examination report indicated that the Veteran did not warrant a diagnosis of PTSD, and that currently diagnosed psychiatric disorders were unrelated to service.  Subsequent VA mental health treatment records dated in 2012 indicate diagnoses of PTSD.  Additional examination and clarification is required with respect to the Veteran's psychiatric disorders.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is for the following action:

1.  The RO must attempt to obtain a complete copy of the Veteran's service personnel records, including a copy of his DD 214, from the appropriate records depository.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims for service connection.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain complete copies of the Veteran's VA treatment records from April 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded an appropriate VA examination for psychiatric disorders, including PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examination report must include a detailed account of all psychiatric pathology found to be present.  The examiner must reconcile the diagnoses and must specify which symptoms are associated with each of previously or currently diagnosed psychiatric disorder.  If certain symptomatology cannot be disassociated from one disorder or another, it must be specified.  If a diagnosis of PTSD is appropriate, the examiners must specify the credible "stressors" that caused the disorder and the evidence upon which they relied to establish the existence of the stressor(s).  The examiner must also describe which stressor(s) the Veteran reexperiences and how he reexperiences them.  The examiner must also state an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty service or any incident therein, to include assault.  If a currently or previously diagnosed psychiatric disorders is found to have pre-existed service, the examiner must indicate and opinion as to whether such disorder was aggravated by the Veteran's military service.  All necessary special studies or tests including psychological testing and evaluation are to be accomplished.  All diagnoses must be in accordance with the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 1994).  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

